DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JP 2009-110808 to Yamashita et al. (“Yamashita” referencing enclosed machine translation and drawings of the original document filed by Applicant on 11/22/2019).  Regarding claim 1, Yamashita discloses a lithium ion battery cell capable of being used to power portable electronic devices among other things comprising an anode/separator/cathode electrode assembly and electrolyte housed in a battery casing have an open end.  The open end of the battery casing is sealed by a sealing body.  The sealing body includes an outermost terminal cap (6) that corresponds to the recited closing member and an internal terminal plate (1) corresponding to the recited coupling member.  The terminal plate sits between the electrode assembly and the terminal cap and has a central region that connects to the electrode assembly, with an outer region electrically connecting with the terminal cap.  Around the central region of the terminal plate is an annular groove (1c).  The sealing body further includes safety valve (3) located between the terminal cap and terminal plate, corresponding to the recited intermediate member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita.  Regarding claims 6-10, Yamashita discloses that the various dimensions and thicknesses of its sealing body should be chosen to allow for a system capable of forcing battery shutdown/pressure release before an unsafe pressure is met.  Accordingly, the various dimensions recited are considered to be nothing more than the product of routine experimentation to achieve a predictable result of target rupture to safely release internal battery pressure.
Further regarding 12-15,  nonaqueous electrolyte secondary batteries such as those disclosed in Yamashita were commonly incorporated in various electric tools, power storage systems, vehicles and battery packs well before the time of invention.  Accordingly, those aspects of claims 12-15 are considered to be nothing more than the obvious use of a known invention for its intended purpose to achieve a predictable result.   Moreover, other features, including controller, switch, converter, driver, 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727